UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC Consolidated Financial Statements as of and for the Six Months Ended September 30, 2012 ASGI Corbin Multi-Strategy Fund, LLC Table of Contents Page Consolidated Schedule of Investments 1 Consolidated Statement of Assets, Liabilities and Members’ Capital 6 Consolidated Statement of Operations 7 Consolidated Statements of Changes in Members’ Capital 8 Consolidated Statement of Cash Flows 9 Financial Highlights 10 Notes to Consolidated Financial Statements 11 Supplemental Information 25 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) As of September 30, 2012 (in U.S. dollars) Strategy Investments Cost Fair Value Investment Funds - 103.43% Event Driven/Distressed - 41.72% Anchorage Capital Partners LP $ $ Anchorage Capital Partners Offshore Ltd Archer Capital Fund LP* Archer SPE I LLC* Drawbridge Special Opportunities Fund LP* Garrison Special Opportunities Fund LP* Halcyon Structured Opportunities Fund LP* Jet Capital Concentrated Offshore Fund Ltd Perella Weinberg Partners Asset Based Value Offshore Fund LP Redwood Offshore Fund Ltd Serengeti Lycaon Overseas Ltd Silver Lake Credit Fund (Offshore) Ltd Venor Capital Offshore Ltd Global Macro - 10.36% Autonomy Global Macro Fund Ltd BH Macro Ltd COMAC Global Macro Fund Limited Tyticus Partners II Ltd WCG Offshore Fund Ltd Long/Short Equity - 26.71% Cadian Offshore Fund Ltd Fox Point Offshore Ltd JHL Capital Group Fund Ltd Marble Arch Offshore Partners Ltd Pelham Long/Short Fund Ltd Pershing Square International Ltd Squadra Equity Fund Ltd SRS Partners Ltd Third Point Offshore Investors Ltd TPG-Axon Partners LP* Relative Value - 24.64% BlueCrest Capital International Ltd CQS ABS Feeder Fund Ltd D. E. Shaw Composite Fund LLC* D.E. Shaw Oculus International Fund Mariner-Tricadia Credit Strategies Ltd Pine River Fixed Income Fund Ltd QVT Onshore, LP* QVT SLV Onshore Ltd* QVT Special Investment Onshore Fund Ltd* Saba Capital Leveraged Offshore Fund Ltd See accompanying notes to consolidated financial statements. 1 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of September 30, 2012 Strategy Investments Strike Price Expiration Date Cost (in U.S. dollars) Fair Value Purchased Options – 0.08% Currency Options - 0.00% Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY100 2/28/2013 $ $ - Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY120 4/24/2014 5 5 Index Options - 0.08% Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 11/17/2012 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 11/17/2012 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 12/22/2012 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 12/31/2012 Total Investments (Cost - $56,654,646**) - 103.51% Other Assets and Liabilities, net - (3.51)% Members' Capital - 100.00% $ Percentages shown are stated as a percentage of members' capital as of September 30, 2012.All investments in Investment Funds are non-income producing. * Investment Fund held in ASGI Special Asset Holdings, Inc. ** The cost and unrealized appreciation (depreciation) of investments as of September 30, 2012, as computed for federal income tax purposes were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Investment Funds Event Driven/Distressed % Long/Short Equity Relative Value Global Macro Total Investment Funds Purchased Options % See accompanying notes to consolidated financial statements. 2 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of and for the Six Months Ended September 30, 2012 Credit Default Swap Agreements Fair Value as of September 30, 2012: Credit Default Swaps on Credit Indices - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair
